DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,377,286 to Iida et al.
Iida discloses in the abstract and figures 6-7, a fiber optic assembly comprising: 
a support substrate (11) having a substantially flat surface; and 
a signal-fiber array (3) supported on the support substrate, the signal-fiber array comprising: 
a plurality of optical fibers, wherein at least some of the optical fibers of the plurality of optical fibers include a first datum contact disposed between the optical fiber and an adjacent optical fiber (side to side fiber contact in figure 6c) and each optical fiber of the plurality of optical fibers includes a second datum contact disposed between each optical fiber of the plurality of optical fibers and the support substrate (top and bottom fiber surfaces in figure 6d); and 
an adhesive (6) disposed in one or more voids disposed between the plurality of optical fibers or the plurality of optical fibers and the support substrate, wherein a first datum surface is disposed at a top surface of each of the plurality of optical fibers opposite the support substrate.
As to claim 3, once the assembly is complete, the adhesive is not on the first or second datum surfaces (figure 6d). 
As to claim 4, the second datum surface is 90 degrees from the first on the side of the fiber touching another fiber.
As to claim 5, the adhesive is not disposed “in an area” adjacent the fibers. This claim does not define any specific locations other than an area adjacent a fiber. The area of the planar surface of an adjacent fiber has no adhesive thereon.
Claims 14-16 relate to a “notch” configured to receive fibers. No further structure is claimed to define this notch. The prior art discloses that a recess that receive fibers (column 7, lines 21-35).
As to claim 17, upper substrate (12) abuts against fibers and the vertical wall of lower substrate (11), thereby creating an alignment feature that enables passive alignment of the waveguides.
As to claim 18, this claim is indefinite. It is unclear to the Examiner what a “precision surface” comprises. The surfaces of the prior art appear to be machined and therefore “precise”.
However, Iida fails to disclose V-grooves in the substrate surfaces. It is noted that such grooves are common in the art and Iida discloses them as Prior Art (figures 8-9).
	It would have been obvious to one having ordinary skill in the art to add known V-grooves in a substrate as taught in Iida’s prior art to secure a fiber array and because it is a known, obvious variant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 11 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,377,286 to Iida et al..
Iida discloses in the abstract and figures 6-7, a fiber optic assembly comprising: 
a support substrate (11) having a substantially flat surface; and 
a signal-fiber array (3) supported on the support substrate, the signal-fiber array comprising: 
a plurality of optical fibers, wherein at least some of the optical fibers of the plurality of optical fibers include a first datum contact disposed between the optical fiber and an adjacent optical fiber (side to side fiber contact in figure 6c) and each optical fiber of the plurality of optical fibers includes a second datum contact disposed between each optical fiber of the plurality of optical fibers and the support substrate (top and bottom fiber surfaces in figure 6d); and 
an adhesive (6) disposed in one or more voids disposed between the plurality of optical fibers or the plurality of optical fibers and the support substrate, wherein a first datum surface is disposed at a top surface of each of the plurality of optical fibers opposite the support substrate.
As to claim 3, once the assembly is complete, the adhesive is not on the first or second datum surfaces (figure 6d). 
As to claims 4 and 14, the height of the adhesive is less than half the diameter once assembled.
As to claim 5, the adhesive is not disposed “in an area” adjacent the fibers. This claim does not define any specific locations other than an area adjacent a fiber. The area of the planar surface of an adjacent fiber has no adhesive thereon.
Claim 6 relates to the above but with a “precise pitch”. There exists a pitch but the term precise is indefinite.
As to claim 11, a lid is disclosed.
Claims 15-16 relate to spaced apart fibers.
As to claim 17, a notch (sidewalls containing the fibers) is disclosed.
As to claim 18, the adhesive between would act as a spacer.
As to claim 19, at minimum the sidewalls enable passive alignment. Adding V-grooves noted below would also provide this feature.
As to claim 20, the sidewall is raised. 
As to claim 22, this claim is indefinite. It is unclear to the Examiner what a “precision offset” comprises. The surfaces of the prior art appear to be machined and therefore “precise”.
Claims 23-24 relate to the method of manufacture of the above and is disclosed by Iida in general.
However, Iida fails to disclose V-grooves in the substrate surfaces. Claim 21 similarly recites a recessed alignment feature and such V-grooves would serve to align the fibers. It is noted that such grooves are common in the art and Iida discloses them as Prior Art (figures 8-9).
	It would have been obvious to one having ordinary skill in the art to add known V-grooves in a substrate as taught in Iida’s prior art to secure a fiber array and because it is a known, obvious variant.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of US 6,321,019 to Shibuya et al.
Iida discloses the invention as claimed except for the lack of a lid. It is noted that the method of forming the ultimate device is not a positive limitation in an apparatus claim. It appears from the specification and drawings that a lid is removed after the manufacturing process. Iida’s lid could also be removed to meet this claim limitation. However, for the advancement of prosecution, Examiner will interpret the claim to recite a lid is removable.It is further noted that claim 11 discloses a lid and therefore this limitation appears to lack criticality and is considered an obvious variant.
Shibuya discloses such a lid in figure 10. 
It would have been obvious to one having ordinary skill in the art to allow for a removable lid to provide access to fibers within for servicing or replacement.
Claim(s) 7-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of US 2019/0384005 to Brusberg et al.
Iida discloses the invention as claimed except for specific D-shaped fibers (and associated raised peaks from adhesives) or their composition being made of glass and associated manufacturing steps. It is noted that such fibers are commonly used in the art. 
It is noted that claims 9-10 recites a method step and is not a positive limitation.
Brusberg discloses such a common shaped fiber (figure 11B) in connector assemblies that use similar fiber mounting structure as Iida. 
It would have been obvious to use the fibers taught by Brusberg in Iida to make up for the dependent claim limitations as a matter of obvious design choice variations and to properly couple light between connectors or coupler sections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2021/0096302.
US 2021/0341679.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883